OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS

                    AUfflN
.




    Rorronbl.   T. X. Trhblo,   Puga P




               7be true 8plrlt or d,rti0n lrwa is to
         extend tbo rlgbt or muwrap to all iwra0a8
         nor~lly   lntltb dto Umt right rnd not diq-



              In tl*w of the rore(joiry you lm nmpo0trully
    ldrlud that the 8tatur or a per8on   o th e m iu l qwirm
    voter In a oahool dlatrlot Zm not erreats by the iart that
    his ohlld is truderrad    to mother *oh001 Gistriot.
                                         vary truly yonn